            Case 1:15-cr-00059-LJO-SKO Document 56 Filed 08/03/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Ste. 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000

 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:15-CR-00059-NONE
11
                                   Plaintiff,           MOTION AND ORDER REGARDING BRIEFING
12                                                      SCHEDULE ON DEFENDANT’S MOTION FOR
                             v.                         REDUCTION IN SENTENCE AND
13                                                      COMPASSIONATE RELEASE
     MICHAEL JOHNSON,
14
                                   Defendant.
15

16
                                                        MOTION
17
            1.      Defendant Michael Johnson filed a motion for reduction in sentence and compassionate
18
     release on July 17, 2020. Docket No. 53. On July 21, the Court referred the case to the Federal
19
     Defender’s Office, and directed the party to communicate to attempt to stipulate to a briefing schedule
20
     within five (5) days of the order.
21
            2.      The government requests the Court consider this motion, despite it being filed beyond the
22
     five days.Counsel for the defendant does not oppose this request.
23

24

25

26
27

28



30
            Case 1:15-cr-00059-LJO-SKO Document 56 Filed 08/03/20 Page 2 of 3



 1          3.      The government communicated with the Federal Defender’s Office on July 22 and

 2 following regarding representation and a briefing schedule. The Federal Defender’s Office

 3 communicated with the defendant via e-mail, and the defendant indicated he wished to continue pro se.

 4 The Federal Defender suggested he add undersigned counsel to his account allowing undersigned

 5 counsel and the government to communicate directly regarding a schedule. The defendant attempted to

 6 do so, but the system blocked the effort. As such, the Federal Defender’s office graciously has been

 7 passing communications between the government and the defendant. This method complicates

 8 accomplishing a stipulation. As such, the government files this motion.

 9          4.      The defendant indicated that he was fine with the government having two weeks to

10 respond to his motion. However, that representation occurred in the midst of the back and forth

11 communications and time has lapsed. Thus, the government is asking for one week to file its response,

12 which will be Friday, August 7, 2020. The government believes that providing two weeks for the

13 defendant to reply is reasonable. The government understands that the defendant wishes to

14 expeditiously dispose of this motion, and has arranged with the Federal Defender’s Office to make every

15 effort to get the response to the defendant as quickly as possible after the government files it.

16          \Accordingly, by this motion, the government now moves that:

17                  a)      The government’s opposition or response to defendant’s motion, Docket No. 53,

18 be due on August 7, 2020; and

19                  b)      The defense reply, if any, will be due on August 21, 2020.

20

21          IT IS SO MOVED.

22
                                                           McGREGOR W. SCOTT
23                                                         United States Attorney
24    Dated: July 31, 2020
                                                           /s/ Kimberly A. Sanchez
25                                                         KIMBERLY A. SANCHEZ
                                                           Assistant United States Attorney
26
27

28



30
           Case 1:15-cr-00059-LJO-SKO Document 56 Filed 08/03/20 Page 3 of 3



 1                                       FINDINGS AND ORDER

 2         Based upon the motion and representations therein, the Court adopts the proposed revised

 3 briefing schedule as follows:

 4                a)     The government’s opposition or response to defendant’s motion, Docket No. 53,

 5 is due on August 7, 2020;

 6                b)     The defense reply, if any, will be due on August 21, 2020.

 7
     IT IS SO ORDERED.
 8

 9      Dated:   August 3, 2020
                                                    UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28



30
